Citation Nr: 1145770	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-30 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to an initial compensable rating for right ear hearing loss, prior to December 1, 2008.  

2. Entitlement to an initial rating higher than 10 percent for bilateral hearing loss, after December 1, 2008.  

3. Entitlement to an earlier effective date for service connection for otitis, prior to November 9, 2006.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1965 to August 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in May 2007 and April 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2009, the Veteran withdrew his claim for an increased rating for otitis.  

In June 2010, the Veteran failed to appear for a hearing before the Board. 


FINDINGS OF FACT

1. Prior to December 1, 2008, right ear hearing loss is manifested by auditory acuity level I in the right ear; there was no demonstration of exceptional patterns of hearing impairment.  

2. After December 1, 2008, bilateral hearing loss is manifested, at its worst, by auditory acuity level II in the right ear and auditory acuity level XI in the left ear; considering the exceptional patterns of hearing impairment.

3. On August 14, 1968, the Veteran filed a claim of service connection for the right and left ear.  The Veteran failed to appear for VA examination and his claim was denied.  

4. A claim for service connection for hearing loss was filed on April 28, 1999 and a rating decision in July 2000 denied the claim, which the Veteran did not appeal and the rating decision became final.  

5. On July 27, 2005, the RO received the Veteran's claim of service connection for hearing loss in the right and left ear.  

6. In a May 2007 rating decision, the RO granted service connection for bilateral otitis, which was revealed in a November 9, 2006 VA examination and assigned an effective date of November 9, 2006.  


CONCLUSIONS OF LAW

1. Prior to December 1, 2008, the criteria for an initial compensable disability rating for right ear hearing loss have not met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.1, 4.85, 4.86, Diagnostic Code 6100 (2011).

2. After December 1, 2008, the criteria for a disability rating higher than 10 percent for bilateral hearing loss have not met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.1, 4.85, 4.86, Diagnostic Code 6100 (2011).

3. The criteria for an effective date earlier than November 9, 2006, for the grant of service connection for bilateral otitis have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2011). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 


Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Where, as here, service connection for right ear hearing loss and otitis has been granted in a May 2007 rating decision, and service connection for left ear hearing loss was granted in April 2010, the claims of service connection have been more than substantiated, the claims have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled. 

Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disability and assigning an effective date for the award, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an increased rating for hearing loss and an earlier effective date for otitis, following the initial grants of service connection for hearing loss and otitis.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

VA has also made reasonable efforts to identify and obtain relevant records in support of the claim.  38 U.S.C.A. § 5103A (a), (b) and (c).  The RO has obtained service treatment records, private and VA medical records.  The Veteran was afforded VA examinations in July 2006, November 2006, June 2009 and April 2010. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the reports of VA examinations are adequate as the VA examiners described the disability in sufficient detail so that review by the Board is a fully informed one.  Therefore, the Board concludes that the evidence of record is adequate for rating the disability. 

As for the earlier effective date claim, which is principally based on historical records, VA has not conducted contemporaneous medical inquiry in an effort to substantiate the claim on appeal.  38 U.S.C.A. § 5103A(d).  The Board notes that the evidence reviewed includes statements submitted by the Veteran historically, as well as medical evidence relevant to the claimed condition.

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing Loss

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

Ratings for hearing loss range from noncompensable to 100 percent and are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the Rating Schedule establishes eleven auditory acuity levels, ranging from numeric level I for essentially normal acuity to numeric level XI for profound deafness.  38 C.F.R. § 4.85.

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing (Table VIA), whichever results in the higher numeral.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater. 38 C.F.R. § 4.86(a).

Disability ratings for hearing impairment are derived by the mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran's right ear hearing loss has been rated as noncompensable under 38 C.F.R. § 4.85, Diagnostic Code 6100, ever since service connection for the disability was established effective in July 2005.  The Veteran's bilateral hearing loss has been rated as 10 percent disabling since December 2008.

In a July 2006 VA examination, the diagnosis was moderately severe to severe sensorineural hearing loss in the right ear.  The audiometric testing revealed the following pure tone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz of 10, 5, 65, and 75, for an average of 38.75 in the right ear.  Speech recognition scores per Maryland CNC were 96 percent in the right ear.  The left ear is assigned a level I, in accordance with 38 C.F.R. § 4.85(f).  The VA audiometric findings reflect level I auditory acuity in the right ear.  38 C.F.R. § 4.85, Table VI.  These numeric designations in combination correspond to a zero percent, or noncompensable, rating under Table VII, Diagnostic Code 6100.  

In a December 2008 private audiological examination, the diagnosis mild to severe hearing loss in the right ear and moderate to severe predominately sensorineural hearing loss in the left ear.  The audiometric testing revealed an air conduction study with the following pure tone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz of 30, 35, 80, and 80 in the right ear and 75, 65, 75 and 70 in the left ear.  The audiometric testing revealed a bone conduction study with the following pure tone thresholds, in decibels, at 1000, 2000 and 4000 Hertz of 30, 40 and 75 in the right ear and 65, 75 and 60 in the left ear.  Speech recognition scores did not indicate that the Maryland CNC was used.  

In a June 2009 VA examination, the diagnosis was mild to severe sensorineural hearing loss in the right ear and severe sudden onset sensorineural hearing loss in the left ear in October 2008.  




The audiometric testing revealed the following pure tone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz of 25, 20, 75 and 80 in the right ear and 70, 70, 70 and 80 in the left ear, for an average of 50 and 72.5, respectively.  Speech recognition scores per Maryland CNC were 86 percent in the right ear and 12 in the left ear.  For the right ear, the VA audiometric findings reflect level II auditory acuity in the right ear.  For the left ear, the VA audiometric findings reflect level XI auditory acuity under 38 C.F.R. § 4.85, and VI under 38 C.F.R. § 4.86, Table VIA.  Using, Table VI, which is beneficial to the Veteran, these numeric designations in combination correspond to a 10 percent rating under Table VII, Diagnostic Code 6100.  

In an April 2010 VA examination, the diagnosis was normal to severe sensorineural hearing loss in the right ear and moderately severe to severe sensorineural hearing loss in the left ear.  The audiometric testing revealed the following pure tone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz of 20, 15, 75 and 85 in the right ear and 75, 65, 70 and 75 in the left ear, for an average of 48.75 and 71.25, respectively.  Speech recognition scores per Maryland CNC were 94 percent in the right ear and 20 in the left ear.  For the right ear, the VA audiometric findings reflect level I auditory acuity in the right ear.  For the left ear, the VA audiometric findings reflect level XI auditory acuity under 38 C.F.R. § 4.85, and VI under 38 C.F.R. § 4.86, Table VIA.  Using, Table VI, which is beneficial to the Veteran, these numeric designations in combination correspond to a 10 percent rating under Table VII, Diagnostic Code 6100.  

Based on the foregoing audiometric data, an increased evaluation is not warranted for right ear hearing loss prior to December 1, 2008 or for bilateral hearing loss after December 1, 2008.  The Board has given consideration to whether separate ratings may be assigned for separate periods of time based on the facts found ("staged ratings").  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings). 


The Board concludes that the evidence shows that the Veteran's hearing loss disability is appropriately rated for the entire period considered in this appeal.  In arriving at the determination herein, the Board has considered all the evidence consistent with the Court's decision in Hart.

The Board concludes that there have been no clinical findings to show that the Veteran's right ear hearing loss meets the schedular criteria for a compensable rating prior to December 1, 2008 or that bilateral hearing loss exceeded the schedular criteria for a 10 percent evaluation at any time since service connection was established.  As the preponderance of the evidence is against the claim for an initial higher rating, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Extraschedular Consideration 

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 






A review of the record indicates that in November 2006, the Veteran's hearing loss caused significant effect on the Veteran's occupation as a teacher and he was unable to hear his student at times.  In June 2009, the Veteran's hearing loss had significant effects on his occupation which resulted in the assignment of different duties.  There were no effects on usual daily activities.   The Veteran testified that he has a hard time hearing music and movies.  He also reported problems hearing his students while teaching.  

In comparing the disability level and symptomatology to the Rating Schedule, the degree of disability with regard to the hearing loss is wholly contemplated by the Rating Schedule, which provides for higher ratings for more severe symptoms of defective hearing.  The Veteran's service-connected hearing loss disability consists solely of symptoms of defective hearing, which is covered by the schedular criteria of Diagnostic Code 6100.  The assigned schedular rating is, therefore, adequate, and referral for an extraschedular rating is not required under 38 C.F.R. § 3.321(b)(1).

Earlier Effective Date

The Veteran was granted service connection for bilateral otitis in a May 2007 rating decision, and assigned a rating of 10 percent in each ear, effective November 9, 2006.  The Veteran contends that the effective date of the grant of service connection for otitis should be prior to November 9, 2006.  He testified in a January 2009 RO hearing that he reported to the VA that he had problems with his ears when he was discharged from service and filed a claim in September 1968 for ear problems.  

The effective date for an award of service connection and disability compensation, based on an original claim, is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of claim.  38 U.S.C.A. § 5110(a), (b)(1).  




However, after a decision denying benefits becomes final, the effective date is the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r), (q)(2).  

In this case, the Veteran was separated from service in August 1968.  He filed a claim in August 1968 for his right and left ear due to noise and explosions in service.  Subsequently, he failed to report for several VA examinations and the claim was denied.  He filed a claim for hearing loss in April 1999 which was denied because there was no evidence of a diagnosis or evidence of a nexus to service.  In March 2002, the Veteran's claim was reviewed due to the enactment of the VCAA and remained denied.  In July 2005, the Veteran filed the current claim for service connection for bilateral hearing loss which was initially denied in September 2006 because a VA examination showed a normal left ear and no nexus between hearing loss in the right ear and service.  The examiner noted that in service, he had several trips to the sick bay complaining of earaches with a diagnosis of external otitis and fungal infection in the ear canals.  After a VA examination for ear disease in November 2006, the Veteran was diagnosed with chronic external otitis that was related to service.  

Although the Veteran filed a claim for his right and left ear within a year after service, without claiming a specific problem with his ears, entitlement for chronic otitis did not arise until the November 2006 VA examination.  At the time of the August 1968 claim, there was no current diagnosis of otitis.  The only indication of otitis was in an October 2001 VA medical treatment note and then in the July 2005 VA examination.  However, the Veteran did not indicate that he intended to file a claim.  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  



Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene judicial precedents and public policies underlying the statutory scheme).

In this case, even if the August 1968 claim was construed as a claim for service connection for bilateral otitis, the claim was initially denied and became final.  As the Veteran filed a claim for hearing loss in July 2005, not a claim for otitis, the effective date is the date entitlement arose.  Entitlement did not arise until the November 9, 2006 VA examination, therefore, November 9, 2006 is the correct effective date.  

As such, the RO assigned the earliest effective date legally permitted in this case for the grant of service connection for bilateral otitis, which is the date entitlement arose, as was evidenced in the November 9, 2006 VA examination.  Despite the Veteran's arguments to the contrary, no earlier effective date is permitted by law in this case.  

For the above-stated reasons, the RO assigned the correct effective date for the award of service connection for bilateral otitis and an effective date earlier than November 9, 2006 is not warranted.

      (The Order follows on the next page.).










ORDER

Entitlement to an initial compensable rating for right ear hearing loss, prior to December 1, 2008, is denied.   

Entitlement to an initial rating higher than 10 percent for bilateral hearing loss, after December 1, 2008, is denied.  

Entitlement to an earlier effective date for service connection for bilateral otitis, prior to November 9, 2006, is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


